                                           IN THE UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF ARKANSAS
                                                     WESTERN DIVISION

NICHOLAS DEWAYNE NIXON                                                                                  PLAINTIFF

v.                                                             No: 4:19-cv-00316 BRW-PSH

BOONE COUNTY JAIL                                                                                     DEFENDANT

                                                                       ORDER

              Plaintiff has submitted this 42 U.S.C. §1983 case for filing in this district. Except in

circumstances not present in this case, federal venue is proper where the events giving rise to the

claim occurred, or where any defendant resides.1 Plaintiff’s allegations involve events that

occurred in Boone County, and Defendant is located there. Boone County is in the Harrison

Division of the United States District Court for the Western District of Arkansas, and this case

should have been brought there. A “district court of a district in which a case is filed laying

venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought.”2 Accordingly, it is in

the interest of justice to transfer this case to the United States District Court for the Western

District of Arkansas.

              Accordingly the Clerk of the Court is directed to immediately transfer Plaintiff’s entire

case file to the United States District Court for the Western District of Arkansas.

              IT IS SO ORDERED, this 6th day of May, 2019.


                                                                              Billy Roy Wilson ________________
                                                                              UNITED STATES DISTRICT JUDGE



                                                            
               1
                 See 28 U.S.C. § 1391(b).
               2
                 See 28 U.S.C. § 1406(a).
